          Case 1:19-cv-00378-NONE-GSA Document 22 Filed 09/11/20 Page 1 of 3



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE ANTONIO MARTINEZ,                          1:19-cv-00378-NONE-GSA-PC
12                 Plaintiff,                        FINDINGS AND RECOMMENDATIONS,
                                                     RECOMMENDING THAT THIS
13         vs.                                       ACTION PROCEED ONLY AGAINST
                                                     DEFENDANTS SERGEANT M.
14   M. NAVARRO, et al.,                             NAVARRO, C/O NAVARRO, C/O E.
                                                     MARES, AND C/O CRUZ, FOR USE OF
15               Defendants.                         EXCESSIVE FORCE UNDER THE
                                                     EIGHTH AMENDMENT, AND THAT
16                                                   ALL OTHER CLAIMS AND
                                                     DEFENDANTS BE DISMISSED
17
                                                     OBJECTIONS, IF ANY, DUE IN 14 DAY
18

19

20   I.     BACKGROUND
21          Jose Antonio Martinez (“Plaintiff”) is a state prisoner proceeding pro se and in forma
22   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On March 22, 2019, Plaintiff
23   filed the Complaint commencing this action. (ECF No. 1.) The Complaint names as defendants
24   Sergeant M. Navarro, Correctional Officer (C/O) Navarro, C/O E. Mares, C/O Cruz, Sergeant
25   Kellog, Sellers (Psych. Tech.), Stamphill (Psych. Tech.), Kenneth Landry (Psych. Tech.), and
26   Robin McConnell (Physician’s Assistant) (collectively, “Defendants”).and brings claims for
27   excessive force, violation of the Fourteenth Amendment, adverse conditions of confinement, and
28   state law claims.

                                                    1
            Case 1:19-cv-00378-NONE-GSA Document 22 Filed 09/11/20 Page 2 of 3



1    II.     FINDINGS
2            The court screened the Complaint under 28 U.S.C. § 1915 and found that it states
3    cognizable claims under the Eighth Amendment against Defendants C/O E. Mares, Sergeant M.
4    Navarro, C/O Cruz, and C/O Navarro for use of excessive force. The court also found that
5    Plaintiff is not entitled to injunctive relief if he prevails in this case and is confined to seeking
6    money damages for the violations of his federal rights. On August 10, 2020, the court issued a
7    screening order requiring Plaintiff to either (1) file an amended complaint, or (2) notify the court
8    that he is willing to proceed only with the excessive force claims found cognizable by the court.
9    (ECF No. 17.)
10           On September 8, 2020, Plaintiff notified the court that he is willing to proceed only with
11   the claims found cognizable by the court and dismiss all other claims and defendants. (ECF No.
12   20.)
13   III.    CONCLUSION AND RECOMMENDATIONS
14           Based on the foregoing, it is HEREBY RECOMMENDED that:
15           1.      This action proceed only on Plaintiff’s claims against defendants C/O E. Mares,
16                   Sergeant M. Navarro, C/O Cruz, and C/O Navarro.for use of excessive force in
17                   violation of the Eighth Amendment, for money damages only;
18           2.      All remaining claims and defendants be dismissed from this action;
19           3.      Plaintiff’s claims for violation of the Fourteenth Amendment, adverse conditions
20                   of confinement, and state law claims be dismissed from this action based on
21                   Plaintiff’s failure to state any claims upon which relief may be granted;
22           4.      Defendants Sergeant Kellog, Sellers (Psych. Tech.), Stamphill (Psych. Tech.),
23                   Kenneth Landry (Psych. Tech.), and Robin McConnell (Physician’s Assistant) be
24                   dismissed from this action based on Plaintiff’s failure to state any claims against
25                   them upon which relief may be granted; and
26           5.      This case be referred back to the Magistrate Judge for further proceedings,
27                   including initiation of service of process.
28   ///

                                                      2
          Case 1:19-cv-00378-NONE-GSA Document 22 Filed 09/11/20 Page 3 of 3



1           These Findings and Recommendations will be submitted to the United States District
2    Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
3    fourteen (14) days after the date of service of these Findings and Recommendations, Plaintiff
4    may file written objections with the Court. The document should be captioned “Objections to
5    Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
6    objections within the specified time may waive the right to appeal the District Court’s order.
7    Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
8
     IT IS SO ORDERED.
9

10      Dated:    September 10, 2020                             /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
